Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s 10-28-2021 Amendment was received.  Claims 1, 2, 4, 8, 10, 11, 13, 15, 18 and 23 were amended.  Claims 8, 14, 21, and 22 are cancelled.  Claims 1-7, 9-13, 15-20, and 23 are pending and examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “wherein the secondary cutter is arranged to rotate relative to the primary cutter and wherein the secondary cutter is shaped to urge the cut food through the apparatus as the at least one secondary cutter rotates,” is indefinite.  Is unclear what structure of the secondary cutter urges the cut food through the apparatus 
In re Claim 3, “is configured to minimizes wastage of the foodstuff and/or prevent clogging by aligning all parts of the foodstuff cut within the cutting area with at least a portion of the guide into which the cut foodstuff passes,” is indefinite.  It is unclear what structure is being claimed.  It is unclear what structure allows for minimizing wastage of foodstuff and preventing of clogging, and what structure aligns all parts of the food stuff.  Applicant is claiming the function of the device and it is unclear what stricture allows for minimizing of wastage and preventing clogging.  Is this a particular structure or shape of the device?  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-13, 15-17, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0107325 to Rogers in view of US 2015/0273719 to Aikens. 

In re Claim 1, Rogers teaches a food processing apparatus for the cutting of foodstuff (see Fig. 6-7A-B, and Para. 0069-76) comprising: 

a primary cutter located at or proximal the open first end of the guide (see Figs. 6-7A-B, the end at #358) and at least one secondary cutter  located at or proximal the second end of the guide distal the first end (see Figs. 6-7A-B, the end at #144); 
wherein the guide is configured to guide foodstuff cut by the primary cutter towards and into contact with the at least one secondary cutter for further cutting by the at least one secondary cutter (see Para. 0069-76, the guide #144 guides food from one end to the other to cut the food twice, 1st and the initial opening of tube #144 and 2nd at the outlet of tube #144 – see Figs. 6-7A-B). 

Rogers does not teach wherein the at least one secondary cutter is arranged to rotate relative to the primary cutter and wherein the at least one secondary cutter is shaped to urge the cut food through the apparatus as it rotates.  

However, Aikens teaches that it is old and well known to provide a blade assembly for food cutting wherein a cutter is arranged to rotate relative and wherein the cutter is shaped to urge the cut food through the apparatus as it rotates (see Aikens Fig. 5, and Para. 0093 – 0095 and 00973; as well as Para. 0022 and 0026).  In the same field of invention, cutters for foodstuff, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace each of the secondary cutters of Rogers, located at the end of tube #144, in Fig. 6, with the cutter of Aikens.  Doing so is the substitution of one known food cutter for another known food cutter to achieve the 

The Examiner notes that such a combination would provide a secondary cutter rotating relative to the primary cutter.  The claims were examined as best understood. 

In re Claim 2, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein the primary cutter is configured to cut the foodstuff such that it is sized to pass into the guide means (see Rogers, Fig. 6-7A-B, and Para. 0069-76).  

In re Claim 3, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein the primary cutter defines a cutting area and the primary cutter is configured to minimizes wastage of the foodstuff and/or prevent clogging by aligning all parts of the foodstuff cut within the cutting area with at least a portion of the guide into which the cut foodstuff passes (see Rogers, Fig. 6-7A-B, and Para. 0069-76).  The claims were examined as best understood.   

In re Claim 4, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein the guide comprises a plurality of guide members, each guide member having at least a portion of the primary cutter  located at the open first end of the first respective guide members(see Rogers, Fig. 6-7A-B, and Para. 0069-76).  



In re Claim 6, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein the primary cutter comprises a tessellated arrangement of cutting members (see Rogers, Fig 7B, teaching a pattern of repeated shapes).  

In re Claim 7, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein each of the guide members comprises a cutting member of the primary cutter projecting therefrom, the cutting members adjoining at least at a cutting end to form a tessellated cutting arrangement (see Rogers, Fig 7B, teaching a pattern of repeated shapes; see also Aikens, Para. 0072 teaching   In alternative embodiments, one or more of hollow tubes 144 may have an inlet end 148 positioned downstream or upstream of the upstream side 366 of base 354.).    

In re Claim 9, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein the guide members each comprise a tube, pipe, or other such conduit suitable for conveying foodstuff (see Rogers, Figs. 6-7A-B, #378).
  


In re Claim 11, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein the secondary cutters for each guide member is located within, attached to, or mounted on the second end of the respective guide members (see Rogers, Figs. 6-7A-B – the combination envisions each of the secondary cutters of Rogers would be replaced with the cutter of Aikens).  

In re Claim 12, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein each secondary cutter is mounted within a mounting plate (see Aikens, Fig. 5 #206/218), the mounting plates forming a layered mounting plate arrangement (see Fig. 5 of Aikens).
  
In re Claim 13, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein the at least one secondary cutter comprises a blade for cutting the foodstuff such that the foodstuff is shaped to a predetermined shape (see Fig. 5 of Aikens).



In re Claim 16, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein the at least one secondary cutter comprises a bearing (see Aikens Fig. 5, #204), the cutting blade being operably mounted within the bearing, the bearing being configured to permit rotation of the cutting blade (see Aikens, Para. 0093).
  
In re Claim 17, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein the cutting blade has a taper and/or sweep that encourages rotation of the cutting blade and/or the foodstuff processed by the food processing apparatus, and/or encourages the foodstuff to move through the cutter (the blade of Aikens allow / encourage the rotation of the blade when hit by the food – see Aikens, Para. 0097 – the examiner notes that all blades have a tapered end/tip).  

In re Claim 20, In re Claim 19, Rogers in view of Aikens, for the reasons above in re Claim 1, teaches wherein the secondary cutter is rotatably driven by the foodstuff as the foodstuff is forced through the secondary cutting means (see Aikens, Para. 0097).  

	In re Claim 23, the structure of Rogers teaches a device (see Rogers, Fig. 6-7A-B, and Para. 0069-76) that teaches a method of cutting a foodstuff comprising forcing the foodstuff through a primary cutter (see Fig. 7B, #144)  such that the cut foodstuff is 

Rogers does not teach wherein the at least one secondary cutter rotates relative to the primary cutter and wherein the at least one secondary cutter urges the cut food through the apparatus as the at least one secondary cutter rotates.

However, Aikens teaches that it is old and well known to provide a blade assembly for food cutting wherein a cutter is arranged to rotate relative and wherein the cutter is shaped to urge the cut food through the apparatus as it rotates (see Aikens Fig. 5, and Para. 0093 – 0095 and 00973; as well as Para. 0022 and 0026).  In the same field of invention, cutters for foodstuff, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace each of the secondary cutters of Rogers, located at the end of tube #144, in Fig. 6, with the cutter of Aikens.  Doing so is the substitution of one known food cutter for another known food cutter to achieve the result of cutting food, such as a potato (see MPEP 2143, I, B).  Doing so would allow for a plurality of wedge slices to exit the device (see Aikens, Para. 0095; see also the resulting food shape #302 in Fig. 6 of Aikens). 

The Examiner notes that such a combination would provide for the at least one secondary cutter rotates relative to the primary cutter and wherein the at least one .   

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0107325 to Rogers in view of US 2015/0273719 to Aikens, and further in view of US 2005/0092365 to Rawes. 

In re Claim 18, Rogers in view of Aikens, for the reasons above in re Claim 1, does not teach wherein the guide members extend in a diverging manner from their first ends closest the primary cutter towards their second ends closest the at least one secondary cutter such that at least a portion of the first ends of the guide members 5are adjoining and the second ends of the guide members are separated from each other.  

However, Rawes teaches that it the food cutting/moving art, that the delivery tubes may be any shape necessary (see Rawes, Para. 0048).  Further, Rawes teaches that delivery tubes, or guide members (see Fig. 1, #12a-d), the guide members extend in a diverging manner (see Rawes, Para. 0048) from their first ends closest the primary cutter (see Rawes, Fig. 1, the ends of #12A-D closer to #18) towards their second ends closest the secondary cutter (see Rawes, Fig. 1, the opposite ends of #12A-D) such that at least a portion of the first ends of the guide members 5are adjoining and the second ends of the guide members are separated from each other (see Rawes, Fig. 1).  

In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Here, changing the exit location of the guide would have been within the level of ordinary skill, as placing two different cut products in different locations which would spate the guide members from each other. 

In re Claim 19, Rogers in view of Aikens, for the reasons above in re Claim 1, does not teach wherein at least some of the guide members differ in length from each other.



In the same field of invention, passages for food products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the structure of the guides to wherein at least some of the guide members differ in length from each other.  Rawes teaches that the tubes may be of any length for differences in spacing of the flow divide (see Rawes, Para. 0048). In addition it would have been obvious to change the length and the location of the guides in order to provide a different location for the resulting cut food to be deposited in different locations since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Here, changing the exit location of the guide would have been within the level of ordinary skill, as placing two different cut products in different locations which would spate the guide members from each other. 

Response to Arguments
Applicants drawings, submitted on 10-28-2021, have cured the previous drawing objection. 
Applicant’s claim amendments, of 10-28-2021, have obviated some of the 35 USC 112(B) rejections.  However, some remain (see above).  Applicant is claiming that 
Applicant's arguments filed 10-28-2021 in view of US 2016/0107325 to Rogers and US 2015/0273719 to Aikens have been fully considered but they are not persuasive. 
Applicant argues that the cutters of Rogers and Aikens are of different types and work in different manners.  The Examiner disagrees.  Both cutters allow the work piece (in both cases, for example a potatoes) to pass through them in order to provide a food product of a particular shape.  
Applicant argues that the cutters of Aikens cannot be combined with the Apparatus of Rogers because Rogers preferably has the hollow tubes#144 remaining stationary.  The Examiner notes that in the combination of Rogers and Aikens, the hollow tubes #144 remain stationary, in order to produce the work piece illustrated in Fig. 6, #140.   When one of ordinary skill in the art, wants to produce a work piece #302 illustrated in Fig. 6 of Aikens, one of ordinary skill in the art would produce the blades that rotate relative to the tube that brings in the work piece.
Applicant argues that because the resulting potatoe pieces would be smaller in the combination of Rogers and Aikens, that the structure could not be combined.  The Examiner disagrees.  It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art,” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),  see also MPEP 2144.04, IV, A.  Here, one of ordinary skill in the art would a cutter from Aikens on each of the ends of the device in Rogers.  This would provide multiple food products of the shape illustrated in Rogers, Fig. 6, albeit at a smaller size.  Changing the size of the resulting food stuff would have been obvious. 
Applicant argues that it would have been impossible to replace the blades of Rogers with those of Aikens, because the blades in Rogers are much smaller.  The Examiner disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, one of ordinary skill in the art would understand that in order to provide the shape of the work piece in Fig. 6 of Aikens on the device of Rogers, he or she would need to scale the blades appropriately to the pathway of the food item. 
Applicant argues that the central support #118 of Aikens and the hollow tubes #144 of Rogers are longer than the work piece.  According to Applicant, these two techniques are incompatible and a person of ordinary skill in the art.  The Examiner disagrees.  One large potatoes passing through a cutting device is the same technique as many smaller portions of a potatoes passing though a cutting device.   One is done on a larger scale (size wise) and the other is done with multiple work pieces adjacent to 
Applicant argues that the embodiment of Fig. 13 in Aikens teaches a belt in order to function.   And that if one were to combine the embodiment of Fig. 13 of Aikens with the device of Rogers this would require a belt for each second cutter and would be impractical.   The Examiner notes that the Claims were rejected over the embodiment of Figs 5-6 of Aikens.  However, even assuming that the second blade in the combination of Rogers and Aikens needed a belt, impractically is not a standard for patentability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G RILEY/           Primary Examiner, Art Unit 3724